BROSMAN, Judge
(concurring):
I concur with the author of the principal opinion.
*389II
The Dyer Act punishes one who “transports in interstate or foreign commerce a motor vehicle or aircraft knowing the same to have been stolen.” 18 USC § 2312. The word “stolen” has received conflicting interpretations. In Hite v. United States, 168 F2d 973 (CA 10th Cir), it was equated to common law larceny. This, in turn, was characterized as the “carrying away from any place, at any time, the personal property of another, without his consent, by a person not entitled to the possession thereof, feloniously, with intent to deprive the owner of his property permanently, and to convert it to the use of the taker or of some person other than the owner.” Ex parte Atkinson, 84 F Supp 300 (ED SC).
Another court, in construing the term “stolen,” adopted as its test the larceny statute of the state from which the vehicle was taken. Carpenter v. United States, 113 F2d 692 (CA8th Cir). Thus, where a bakery truck was taken in Minnesota and transported to Iowa, Minnesota legislation was scrutinized' to determine whether the truck had been “stolen” within the meaning of those statutes. Idem.
A third line of cases holds that “stolen,” as used in the Dyer Act, is not to be limited to situations which at common law would have constituted larceny, but instead includes the taking of the motor vehicle of another “for one’s own use without right or law ... regardless of how the person so taking the automobile may have originally come into possession of it.” Collier v. United States, 190 F2d 473 (CA 6th Cir); United States v. Sicurella, 187 F2d 533 (CA 2d Cir); Davilman v. United States, 180 F2d 284 (CA 6th Cir); United States v. Adcock, 49 F Supp 351 (WD Ky).
In my view the Dyer Act must be construed along the lines followed in the cases cited last above. In light of the evil against which Congress was legislating in the Act under consideration, I very much doubt that it was intended to limit the prosecution of “skip car artists” in accordance with definitions of common-law larceny. As for the sug-gestión that state laws furnish the guide, I am persuaded by the view that “Congress will not be presumed to have grounded a general penal statute upon the heterogeneous penal provisions of the several states unless the Congressional intent to do so is clearly indicated.” United States v. Handler, 142 F2d 351 (CA2d Cir).
Ill
However, the construction of “stolen” so as to include situations other than that of common-law larceny poses difficulties within the context of the issue now before the Court. There seems little doubt that the offense of larceny at common law required an intent permanently to deprive the owner of his property. See, e.g., 2 Burdick, Law of Crime, §§ 496c, k; 497; 540; 542; 546; Branson, Instructions, Criminal Offenses §§ 3916, 7. On the other hand, the crimes of embezzlement and false pretenses apparently did not require such an intent. See authorities collected in United States v. Krawczyk, 4 USCMA 255, 15 CMR 255; 2 Burdick, supra, § 586; 18 Am Jur, Embezzlement § 26; 22 Am Jur, False Pretenses § 23. If this is true, then should the determination of the essentiality of an intention permanently to deprive the owner of his vehicle turn on whether the car was “stolen,” in the sense of common-law larceny, or whether instead it was, say, embezzled? Cf. United States v. Krawczyk, supra.
My conclusion is that — at least so far as military law is concerned — an intent permanently to deprive the owner of his property must be demanded in every instance. I agree fully with the majority that United States v. Adcock, supra — which seems to be the leading case in the line extending “stolen” beyond the ambit of common-law larceny ■ — did not intend to dispense with this requirement. Moreover, I observe that certain statutes closely related in subject matter to the Dyer Act refer to property which has been “stolen or converted.” See 18 USC §§2314, 2315. This latter term — much more than the word “stolen” — tends to remove any requirement of an intent permanently to deprive the owner. Therefore, the *390omission of such language from the provisions of the Dyer Act cannot safely be ignored. Finally, the customary association of “stolen” with common law larceny, which in turn demands proof of an intent permanently to deprive the owner of property, suggests that such an intent must be deemed to constitute an element in a Dyer Act offense.
While “joyriding” does indeed afford a hazard to the owner of a motor vehicle, it does not present that evil toward which the Dyer Act was chiefly aimed — namely, the harm arising from the operations of interstate rings of professional car thieves. Incidentally, the military “joyrider” occupies no bed of roses — for the Manual’s Table of Maximum Punishments permits a penalty of dishonorable discharge and two years’ confinement at hard labor, plus total forfeitures, for the wrongful appropriation of a motor vehicle, in violation of Article 121 of the Uniform Code, 50 USC § 715.
In Kratz v. United States, 97 F Supp 999 (D Neb), the defendant in a Dyer Act prosecution entered his plea of guilty as follows:
“. . . I didn’t know the motor vehicle had been stolen. I rented it at the place, but I did misappropriate it. I kept it too long, and so forth, and apparently I am guilty of the charge; so I am guilty.”
In setting aside the sentence and refusing to accept the plea of guilty, the court stated:
“. . . He openly asserted that the automobile was not stolen and thereby denied an essential element of the crime. And his further statements as to misappropriation do not establish that the automobile was ‘stolen’ within the meaning of the Dyer Act.”
The court in Kratz cited both the Adcock and Hite cases, supra. Thus, it seems clear that its result did not hinge on any notion that the term “stolen” required a showing of common-law larceny. In light of this case, as well as the considerations mentioned earlier, I must join with the majority in concluding that, to convict under the Dyer Act, the prosecution must establish that the motor vehicle involved had been taken from its owner with an intention permanently to deprive him of its use.